OPINION — AG — ** ELECTION — LEGISLATURE — LOT ** (1) THE STATE ELECTION BOARD IS 'NOT' AUTHORIZED BY 26 O.S. 133 [26-133], IN THE EVENT A TIE VOTE OCCURS IN THE ELECTION OF A STATE SENATOR (OR REPRESENTATIVE) IN A GENERAL ELECTION, TO SELECT THE " ELECTEE BY LOT ". (2) THE STATE ELECTION BOARD IS 'NOT' AUTHORIZED BY 26 O.S. 392 [26-392] TO HEAR AND DETERMINE PROCEEDINGS CHALLENGING THE CORRECTNESS OF THE ELECTION RETURNS OF A STATE SENATOR OR REPRESENTATIVE IN A GENERAL ELECTION. (TIE VOTE, CERTIFICATES, QUALIFICATIONS) CITE: ARTICLE VI, SECTION 6, ARTICLE V, SECTION 30, 26 O.S. 113 [26-113], 26 O.S. 392 [26-392], ARTICLE XV, SECTION (FRED HANSEN)